 



Exhibit 10.1

SERIES F PREFERRED STOCK PURCHASE AGREEMENT

     This Series F Preferred Stock Purchase Agreement (this “Agreement”) dated
as of February 1, 2005, is made and entered into by and among Triad
Pharmaceuticals, Inc., a Delaware corporation (the “Corporation”), Kos
Pharmaceuticals, Inc., a Florida corporation (“Kos”), and 2004 Oikos Investment
Partners, LP, a limited partnership (“Oikos” and together with Kos, the
“Purchasers”).

     WHEREAS, each of the Purchasers desires to purchase from the Corporation,
and the Corporation desires to issue and sell to each of the Purchasers, a
number of shares of the Corporation’s Series F Convertible Preferred Stock, $.10
par value per share (“Series F Preferred Stock”), at the First Closing (as
defined herein), on the terms and subject to the conditions set forth herein;
and

     WHEREAS, each of the Purchasers and the Corporation have agreed that,
subject to the achievement by the Corporation of the milestones described on
Exhibit A attached hereto (the “Milestones”) on or prior to August 1, 2006 (the
“Milestone Date”), the Corporation will issue and sell to the Purchasers, and
the Purchasers will purchase from the Corporation at the Second Closing (as
defined herein), additional shares of Series F Preferred Stock, on the terms and
subject to the conditions set forth herein;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the parties hereby agree as follows:

     1. Authorization; Sale of Shares

          1.1 Authorization; Amendment to Certificate of Incorporation. Before
the First Closing (as defined in Section 2.1), the Corporation will have duly
authorized the sale and issuance, pursuant to the terms of this Agreement, of
2,526,408 shares of Series F Preferred Stock, having the rights, privileges,
preferences and restrictions set forth in the Amended and Restated Certificate
of Incorporation attached hereto as Exhibit B (the “Certificate of
Incorporation”). Before the First Closing, the Corporation will have adopted and
filed with the Secretary of State of the State of Delaware the Certificate of
Incorporation.

          1.2 Purchase and Sale of Shares.

               (a) The Corporation shall sell and issue to each Purchaser, and
each Purchaser, severally and not jointly, shall purchase from the Corporation,
at the First Closing (as defined in Section 2.1) and upon the terms and
conditions hereinafter set forth, 631,602 shares of Series F Preferred Stock.

               (b) Subject to the achievement by the Corporation of the
Milestones on or prior to the Milestone Date, the Corporation shall sell and
issue to each Purchaser, and each Purchaser, severally and not jointly, shall
purchase from the Corporation, at the Second Closing (as defined in Section 2.2)
and upon the terms and conditions hereinafter set forth,

1



--------------------------------------------------------------------------------



 



631,602 shares of Series F Preferred Stock, (the shares of Series F Preferred
Stock so purchased at the First Closing and at the Second Closing collectively
being referred to hereinafter as the “Shares”).

               (c) The purchase price for the shares of Series F Preferred Stock
to be sold pursuant to this Agreement shall be $6.3331 per share.

          1.3 Use of Proceeds. The Corporation will use the net proceeds
received from the sale of the Shares for research and development, product
development and other general corporate purposes, including, without limitation,
the payment of accounts payable and the compensation of employees and
consultants.

     2. Closings.

          2.1 First Closing. The first closing of the sale and purchase of the
shares of Series F Preferred Stock under this Agreement (the “First Closing”)
shall take place at the offices of Foley Hoag llp, Seaport World Trade Center
West, 155 Seaport Boulevard, Boston, Massachusetts 02210, simultaneously with
the execution and delivery of this Agreement. At the First Closing:

               (a) the Corporation shall execute and deliver to the Purchasers,
and the Purchasers shall execute and deliver to the Corporation (by means of the
financing signature page in the form attached hereto as Exhibit C (the
“Purchaser Signature Page”), the Amended and Restated Registration Rights
Agreement in the form attached hereto as Exhibit D (the “Registration Rights
Agreement”);

               (b) the Corporation shall execute and deliver to the Purchasers,
and the Purchasers shall execute and deliver to the Corporation (by means of the
Purchaser Signature Page), the Stockholders Agreement in the form attached
hereto as Exhibit E (the “Stockholders Agreement” and, together with the
Registration Rights Agreement, the “Related Agreements”);

               (c) each of the Trustees of Tufts University (“Tufts”), William
W. Bachovchin (“Bachovchin”) and Stone Life Sciences Holdings, Ltd. (“Stone
Life”) shall have executed and delivered the Related Agreements and such other
documents consistent with the terms hereof as they shall reasonably request;

               (d) the Corporation shall deliver to the Purchasers (i) a long
form certificate of good standing of the Corporation certified by the Secretary
of State of the State of Delaware and (ii) a certificate as to the due
qualification of the Corporation as a foreign corporation in The Commonwealth of
Massachusetts certified by the Secretary of State of The Commonwealth of
Massachusetts, each dated not more than forty-five (45) days prior to the First
Closing;

2



--------------------------------------------------------------------------------



 



               (e) the Corporation shall deliver to the Purchasers the
Certificate of Incorporation as in effect on the date hereof, certified by the
Secretary of State of the State of Delaware as of the most recent practicable
date;

               (f) the Corporation shall deliver to the Purchasers a Certificate
of the Secretary of the Corporation attesting as to (i) the Bylaws of the
Corporation as in effect on the date hereof, (ii) the signatures and titles of
the officers of the Corporation executing this Agreement, the Related Agreements
or any certificate to be executed and delivered by the Corporation at the First
Closing pursuant to this Section 2.1, and (iii) the resolutions of the Board of
Directors and stockholders of the Corporation authorizing and approving the
adoption of the Certificate of Incorporation, and all matters in connection with
this Agreement and the Related Agreements, and the transactions contemplated
hereby and thereby;

               (g) Foley Hoag llp, counsel for the Corporation, shall deliver to
the Purchasers an opinion, dated as of the date hereof, in substantially the
form attached hereto as Exhibit F;

               (h) the Corporation shall deliver to each Purchaser a certificate
for the shares of Series F Preferred Stock purchased by such Purchaser at the
First Closing, registered in the name of such Purchaser; and

               (i) each Purchaser shall pay to the Corporation, by wire transfer
of immediately available funds, by check, or by conversion of the outstanding
principal amount and any accrued interest of any promissory note of the
Corporation held by such Purchaser, as indicated on the Schedule of Purchasers,
the aggregate purchase price for the shares of Series F Preferred Stock being
purchased by such Purchaser at the First Closing. In the event that payment by a
Purchaser is made, in whole or in part, by conversion of the outstanding
principal amount and any accrued interest of any promissory note of the
Corporation held by such Purchaser, then such Purchaser shall surrender to the
Corporation for conversion at the First Closing any such promissory note. The
First Closing shall not be deemed to occur, and all such payments by any
Purchaser shall be deemed to be held in escrow, until each Purchaser listed on
the Schedule of Purchasers has tendered to the Corporation the payment indicated
thereon.

          2.2 Second Closing. The second closing of the sale and purchase of the
shares of Series F Preferred Stock under this Agreement (the “Second Closing”)
shall take place at the offices of Foley Hoag llp, Seaport World Trade Center
West, 155 Seaport Boulevard, Boston, Massachusetts 02210, on a date specified in
a written notice of the Corporation (the “Milestone Notice”) delivered to each
of the Purchasers at least five (5) business days prior to the proposed date of
the Second Closing, which Milestone Notice shall certify that the Board of
Directors of the Corporation has made the reasonable determination in good faith
that the Milestones have been achieved by the Corporation. The Milestone Notice
shall be accompanied by reasonable evidence of the achievement of the
Milestones, and the Corporation shall deliver to each Purchaser such additional
documentation as such Purchaser may reasonably request in order to confirm the
accuracy of the statements made in the Milestone Notice. Within five
(5) business

3



--------------------------------------------------------------------------------



 



days following receipt of the Milestone Notice, each Purchaser shall make a
reasonable, good faith determination as to whether or not the Milestones have
been achieved. Notwithstanding the foregoing, (a) the obligation to consummate
the Second Closing may be terminated by the Purchasers at any time after the
Milestone Date if the Corporation has not achieved the Milestones on or prior to
such date, and (b) only one (1) Second Closing may occur under this Agreement.
Upon any such termination or upon the occurrence of any Second Closing
hereunder, no party to this Agreement shall have any further liability under
Section 1.2(b) and this Agreement shall otherwise remain in full force and
effect. The respective obligations of the Purchasers to purchase the shares of
Series F Preferred Stock at the Second Closing are subject to the following
conditions: (i) such Purchaser shall have made a reasonable, good faith
determination that the Milestones have been achieved as set forth above;
(ii) the representations and warranties of the Corporation set forth in
Exhibit G shall be true and correct in all material respects as of the date of
the Second Closing; (iii) the Corporation shall have performed and complied in
all material respects with all covenants and agreements contained in this
Agreement, the Related Agreements and the Certificate of Incorporation to be
performed or complied with at or prior to the date of the Second Closing; and
(iv) the Corporation shall not have violated or breached, or be in default
under, any provision of any material note, bond, debenture, evidence of
indebtedness, indenture, mortgage, lease, contract, purchase order or other
instrument, document or agreement to which the Corporation is a party (except
for any violation, breach or default relating to the Sponsored Research
Agreement or the related License Agreement, each dated November 8, 2004, between
the Corporation and Kos), the violation or breach of which, or default under
which, could reasonably be expected to have a material and adverse effect on the
business, assets, operations, results of operations or financial condition of
the Corporation.

     If the Corporation has not sent the Milestone Notice on or prior to the
Milestone Date, then the Corporation shall deliver on the Milestone Date a
written notice to each Purchaser, which notice shall identify which of the
Milestones, if any, the Corporation has achieved as of the Milestone Date, as
reasonably determined in good faith by the Board of Directors of the
Corporation. Each Purchaser shall have the option to purchase, without the
consent of the other Purchasers, all or a portion of such Purchaser’s respective
shares of Series F Preferred Stock at the Second Closing in accordance with the
terms hereof by delivering to the Corporation and the other Purchasers a written
notice on or before the date which is five (5) business days following the
Milestone Date indicating that such Purchaser nonetheless wishes to purchase
such shares of Series F Preferred Stock. Each Purchaser who delivers such notice
within such period and exercises such option in full (a “Participating
Purchaser”) shall have the right of over-allotment such that if any other
Purchaser fails to exercise its option in full pursuant to this paragraph (a
“Nonparticipating Purchaser”), then each other Participating Purchaser may, at
its option and without the consent of such Nonparticipating Purchaser, purchase
all or a portion of the shares that such Nonparticipating Purchaser failed to
purchase on a pro rata basis, within five (5) days from the date such
Nonparticipating Purchaser fails to exercise its option hereunder in whole or in
part. Any purchase and sale of shares of Series F Preferred Stock pursuant to
this paragraph shall take place at the Second Closing, and only Participating
Purchasers shall be deemed to be Purchaser(s) at such Second Closing for all
purposes hereof.

4



--------------------------------------------------------------------------------



 



     At the Second Closing:

               (a) this Agreement and each of the Related Agreements shall
remain in full force and effect, without any change or modification therein
having been made thereto (unless such change or modification shall have been
approved in accordance with the terms hereof and thereof);

               (b) the Corporation shall deliver to the Purchasers (i) a long
form certificate of good standing of the Corporation certified by the Secretary
of State of the State of Delaware and (ii) a certificate as to the due
qualification of the Corporation as a foreign corporation in The Commonwealth of
Massachusetts certified by the Secretary of State of The Commonwealth of
Massachusetts, each dated not more than fourteen (14) days prior to the Second
Closing;

               (c) the Corporation shall deliver to the Purchasers a Certificate
of the Secretary of the Corporation attesting as to (i) the attached Certificate
of Incorporation and Bylaws of the Corporation as in effect on the date of the
Second Closing, (ii) the signatures and titles of the officers of the
Corporation executing this Agreement, the Related Agreements or any certificate
to be executed and delivered by the Corporation at the Second Closing pursuant
to this Section 2.2, and (iii) the resolutions of the Board of Directors and
stockholders of the Corporation, authorizing and approving the adoption of the
Certificate of Incorporation, and all matters in connection with this Agreement
and the Related Agreements and the transactions contemplated hereby and thereby;

               (d) the Corporation shall deliver to the Purchasers a Certificate
signed by the Chief Executive Officer, certifying that (i) the representations
and warranties of the Corporation set forth in Exhibit G shall be true and
correct in all material respects as of the date of the Second Closing and
(ii) the Corporation shall have performed and complied in all material respects
with all covenants and agreements contained in this Agreement, the Related
Agreements and the Certificate of Incorporation to be performed or complied with
at or prior to the date of the Second Closing;

               (e) the Corporation shall issue and deliver to each Purchaser a
certificate for the number of shares of Series F Preferred Stock being purchased
at the Second Closing by such Purchaser, registered in the name of such
Purchaser, against payment to the Corporation of the aggregate Purchase Price
for such number of Shares;

               (f) each Purchaser shall pay to the Corporation, by wire transfer
of immediately available funds, check or, with the consent of the Corporation,
cancellation of any outstanding indebtedness or any other method, the aggregate
purchase price for the shares of Series F Preferred Stock being purchased by
such Purchaser at the Second Closing. In the event that payment by a Purchaser
is made, in whole or in part, by cancellation of indebtedness, then such
Purchaser shall surrender to the Corporation for cancellation at such Second
Closing any evidence of such indebtedness or shall execute an instrument of
cancellation in form and substance acceptable to the Corporation.

5



--------------------------------------------------------------------------------



 



     3. Representations and Warranties of the Corporation. Except as disclosed
by the Corporation in Exhibit H attached hereto, the Corporation hereby
represents and warrants to each Purchaser that the statements contained in this
Section 3 are true, complete and accurate as of the date of the First Closing.
Exhibit H shall be arranged in sections corresponding to the numbered and
lettered sections and subsections of this Section 3.

          3.1 Organization. The Corporation is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own and lease its
properties, to carry on its business as presently conducted and presently
proposed to be conducted and to carry out the transactions contemplated hereby.
The Corporation is duly qualified as a foreign corporation and is in good
standing in all such other jurisdictions in which the conduct of its business or
its ownership or leasing of property requires such qualification, except where
the failure so to qualify or to be in good standing would not have a materially
adverse effect on the Corporation’s business, assets, operations, results of
operations or financial condition. Exhibit B contains a true, complete and
accurate copy of the Certificate of Incorporation, and Exhibit I contains a
true, complete and accurate copy of the bylaws, as amended, of the Corporation
(the “Bylaws”).

          3.2 Capitalization.

               (a) The authorized capital stock of the Corporation (immediately
prior to the First Closing) will consist of:

                    (i) 6,000,000 shares of Common Stock, $.001 par value per
share (“Common Stock”), of which (w) 733,333 shares are outstanding, (x) no
shares are held as treasury shares, (y) 377,100 shares have been reserved for
issuance to, or upon the exercise of options granted and/or to be granted to,
key employees and consultants of the Corporation, and (z) 3,626,566 shares have
been reserved for issuance upon conversion of Preferred Stock, $.10 par value
per share.

                    (ii) 3,553,074 shares of Preferred Stock, $.10 par value per
share, of which (u) 300,000 shares have been designated as Series A Convertible
Preferred Stock, $.10 par value per share (“Series A Preferred Stock”), all of
which are issued and outstanding, (v) 300,000 shares have been designated as
Series B Convertible Preferred Stock $.10 par value per share (“Series B
Preferred Stock”), all of which are issued and outstanding, (w) 133,333 shares
have been designated as Series C Convertible Preferred Stock $.10 par value per
share (“Series C Preferred Stock”), all of which are issued and outstanding,
(x) 133,333 shares have been designated as Series D Convertible Preferred Stock
$.10 par value per share (“Series D Preferred Stock”), all of which are issued
and outstanding, (y) 160,000 shares have been designated as Series E Convertible
Preferred Stock, $.10 par value per share (“Series E Preferred Stock”), all of
which are issued and outstanding, and (z) 2,526,408 shares have been designated
as Series F Convertible Preferred Stock (all such shares of Series A Preferred
Stock, Series B Preferred Stock, Series C Preferred Stock, Series D Preferred
Stock, Series E Preferred Stock and Series F Preferred Stock collectively being
referred to herein as the “Preferred

6



--------------------------------------------------------------------------------



 



Stock”). Immediately prior to the First Closing, no shares of Series F Preferred
Stock were issued and outstanding. 1,263,204 shares of Series F Preferred Stock
will be held by the Purchasers after the First Closing and will, upon issuance
in accordance with this Agreement, have been validly issued and be outstanding,
fully paid and nonassessable. In the event that a Second Closing occurs under
this Agreement, up to an additional 1,263,204 shares of Series F Preferred Stock
will be held by the Purchasers after the Second Closing and will, upon issuance
in accordance with this Agreement, have been validly issued and be outstanding,
fully paid and nonassessable.

               (b) All of the outstanding shares of Common Stock, Series A
Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D
Preferred Stock and Series E Preferred Stock have been duly authorized, validly
issued and are fully paid and nonassessable and are not subject to any
preemptive or other similar rights of the stockholders of the Corporation or
others. The shares of Common Stock issuable upon conversion of the Series A
Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D
Preferred Stock and Series E Preferred Stock have been duly authorized and
reserved for issuance upon such conversion and, when issued and delivered upon
conversion of the applicable series of such Preferred Stock in accordance with
the Certificate of Incorporation, such shares of Common Stock will have been
validly issued and will be fully paid and nonassessable and not subject to any
preemptive or other similar rights of the stockholders of the Corporation or
others.

               (c) Exhibit H sets forth a true and complete list of the type and
number of shares of capital stock of the Corporation held by each stockholder of
the Corporation and, where applicable, the number of shares of Common Stock into
which such shares are convertible immediately following the First Closing.
Exhibit H also contains a list of all options, warrants or other rights to
purchase any capital stock of the Corporation and the name of each holder
thereof. Except as set forth in Exhibit H, and except with respect to the shares
of Common Stock reserved for issuance as specified in clauses (y) and (z) of
Section 3.2(a)(i) above, there are no outstanding shares of capital stock of the
Corporation or warrants, options, agreements, convertible securities or other
commitments pursuant to which the Corporation is or may become obligated to
issue any shares of its capital stock or other securities of the Corporation.
Except as set forth in Exhibit H, the number of shares of capital stock, if any,
reserved for issuance in connection with the immediately preceding sentence is
not subject to adjustment by reason of the issuance of the Shares or any shares
of Common Stock issuable upon conversion of the Shares (the “Reserved Shares”).
Except as set forth in Exhibit H, there are no preemptive or similar rights to
purchase or otherwise acquire shares of capital stock of the Corporation
pursuant to any provision of law, the Certificate of Incorporation, the Bylaws
or any agreement to which the Corporation is a party, or otherwise. Except as
set forth in Exhibit H, there is no agreement, restriction or encumbrance with
respect to the voting of any shares of the Corporation’s capital stock (whether
outstanding or issuable upon conversion or exercise of outstanding securities).
The Corporation has not violated the Securities Act of 1933, as amended (the
“Securities Act”), or any state blue sky or securities law in connection with
the issuance of any shares of Common Stock or other securities of the
Corporation prior to the date hereof.

7



--------------------------------------------------------------------------------



 



          3.3 Equity Investments. The Corporation has never had, nor does it
currently have, any subsidiaries, nor has it owned, nor does it currently own,
any capital stock or other proprietary interest, directly or indirectly, in any
corporation, association, trust, partnership, joint venture or other entity.

          3.4 Financial Statements; 2004 Budget. Attached to Exhibit H are
(i) the Corporation’s unaudited financial statements (balance sheet, statement
of operations, statement of stockholders’ equity and statement of cash flows) at
December 31, 2003 and for the fiscal year then ended (the “Annual Financial
Statements”), (ii) the Corporation’s unaudited financial statements (balance
sheet, statement of operations and statement of cash flows) as at and for the
nine month period ended September 30, 2004 (together with the Annual Financial
Statements, the “Financial Statements”). Each of the foregoing Financial
Statements has been prepared in accordance with United States generally accepted
accounting principles (“GAAP”), except that they do not contain the footnotes
required by GAAP, and is based on the books and records of the Corporation
(which books and records are accurate and complete in all material respects).
The Financial Statements fairly present in all material respects in accordance
with GAAP the financial condition, operating results and cash flows of the
Corporation as of the dates, and for the periods, indicated therein, subject to
normal year-end audit adjustments and except that each does not contain the
footnotes required by GAAP.

          3.5 Absence of Undisclosed Liabilities. Except as reflected in the
unaudited balance sheet (the “September Balance Sheet”) of the Corporation as of
September 30, 2004 (the “Balance Sheet Date”) (a) the Corporation had no
material liabilities of any nature (matured or unmatured, fixed or contingent),
(b) all reserves established by the Corporation and set forth in the September
Balance Sheet were adequate, and (c) there were no loss contingencies (as such
term is used in Statement of Financial Accounting Standards No. 5 issued by the
Financial Accounting Standards Board in March 1975) which were not adequately
disclosed in the September Balance Sheet as required by such Statement No. 5.
Except as set forth in Exhibit H, since the Balance Sheet Date, the Corporation
has not incurred, assumed, guaranteed or otherwise become directly or
contingently liable on any material indebtedness (including, without limitation,
liability by way of agreement, contingent or otherwise, to purchase, to provide
funds for payment, to supply funds to or otherwise invest in the debtor, or
otherwise to assure the creditor against loss).

          3.6 Absence of Changes. Except as set forth in Exhibit H, and except
that the Corporation has continued to incur and pay expenses, since the Balance
Sheet Date there has not been (a) any material adverse change in the financial
condition, results of operations, assets, liabilities or business of the
Corporation, (b) any material asset or property of the Corporation made subject
to a lien of any kind, except liens for taxes not yet due and payable, (c) any
waiver of any valuable right of the Corporation, or the cancellation of any debt
or claim held by the Corporation, (d) any declaration or payment of dividends
on, or other distribution with respect to, or any direct or indirect redemption
or acquisition of, any shares of the capital stock of the Corporation, (e) any
mortgage, pledge, sale, assignment or transfer of any tangible or intangible
assets of the Corporation, except in the ordinary course of business, (f) any
loan by the

8



--------------------------------------------------------------------------------



 



Corporation to, or any guarantee by the Corporation for the benefit of, or any
investments by the Corporation in, or any loan to the Corporation from, any
person including but not limited to any officer, director, employee or
stockholder of the Corporation or any members of their immediate family, or any
agreement or commitment therefor, other than travel allowances and other
advances made in the ordinary course of its business and endorsements in the
ordinary course of business, (g) any damage, destruction or loss (whether or not
covered by insurance) materially and adversely affecting the assets, property or
business of the Corporation, (h) any sale, assignment or transfer of any patents
or patent applications, trademarks or trademark applications, service marks,
trade names, corporate names, copyrights or copyright registrations, trade
secrets or other intangible assets, (i) any receipt of notice that there has
been a loss of, or order cancellation by, any major customer of the Corporation,
(j) any capital expenditures or commitments therefor made or effected by the
Corporation that aggregate in excess of $10,000, (k) any change in the
accounting methods or practices followed by the Corporation, or (l) any
agreement or commitment by the Corporation to do any of the things described in
this Section 3.6.

          3.7 Encumbrances. The Corporation has good title to all of its
property and assets, real, personal or mixed, tangible or intangible, free and
clear of all liens, security interests, charges and other encumbrances of any
kind, except liens for taxes not yet due and payable.

          3.8 Burdensome Restrictions. The Corporation is not obligated under
any contract or agreement not a part of or described in a Schedule to this
Agreement, or subject to any charter or other corporate restriction, which
materially and adversely affects its financial condition, results of operations,
assets, liabilities or business.

          3.9 Intellectual Property Rights. To the knowledge of the Corporation:

               (a) the Corporation owns or has the right to use all Intellectual
Property Rights (as defined below) necessary or required for the conduct of its
business as presently conducted and presently proposed to be conducted, which
Intellectual Property Rights are identified in Exhibit H;

               (b) other than royalties or other amounts payable under the
several agreements set forth in Exhibit H, no royalties or other amounts are
payable by the Corporation to other persons by reason of the ownership or use of
the Intellectual Property Rights identified in Exhibit H; and

               (c) no product marketed or sold or presently proposed to be
marketed or sold by the Corporation violates or will violate any license or
infringes any Intellectual Property Rights of another, nor has the Corporation
received any notice that (i) the present operation or proposed operation of the
Corporation’s business or (iii) any of the Intellectual Property Rights
identified in Exhibit H conflicts or will conflict with the rights of others.

9



--------------------------------------------------------------------------------



 



               (d) As used herein, the term “Intellectual Property Rights” means
all patents, trademarks, service marks, trade names, copyrights, inventions,
trade secrets, know-how, proprietary processes and formulae, applications for
patents, trademarks, service marks and copyrights, and other industrial and
intellectual property rights.

          3.10 Litigation. There is no action, suit, claim, proceeding or
investigation, at law, in equity or otherwise, by or before any court,
arbitrator, governmental instrumentality or other agency, now pending, or, to
the Corporation’s knowledge, threatened against the Corporation (or, to the
Corporation’s knowledge, threatened against or affecting any of the officers,
directors or employees of the Corporation with respect to their businesses or
proposed business activities).

          3.11 No Defaults. The Corporation is not in violation or breach of, or
in default under, any provision of (a) its Certificate of Incorporation or
Bylaws, (b) any note, bond, debenture, evidence of indebtedness, indenture,
mortgage, lease, contract, purchase order or other instrument, document or
agreement to which the Corporation is a party or by which it or any of its
property is bound or affected, or (c) any ruling, writ, injunction, order,
judgment or decree of any court, administrative agency or other governmental
body applicable to the Corporation or any of its properties, which violation,
breach or default in the case of the foregoing clauses (a), (b) or (c) would
have or could reasonably be expected to have, individually or in the aggregate,
a material adverse effect on the Corporation. To the knowledge of the
Corporation, there exists no condition, event or act which after notice, lapse
of time, or both, could constitute such a violation or breach of, or such a
default under, any of the foregoing. The execution, delivery and performance of
this Agreement and the Related Agreements, and all other agreements contemplated
hereby to which the Corporation is a party and the consummation of the
transactions contemplated hereby, will not result in any such violation, or be
in conflict with or constitute, with or without the passage of time and giving
of notice, either a material default under any such provision, instrument,
judgment, order, writ, decree or contract or an event that results in the
creation of any material lien, charge or encumbrance upon any assets of the
Corporation or the suspension, revocation, impairment, forfeiture or nonrenewal
of any material permit, license, authorization or approval applicable to the
Corporation, its business or operations or any of its assets or properties.

          3.12 Employment of Officers, Employees and Consultants; Labor
Agreements. No third party may assert any valid claim against the Corporation,
any Purchaser, or any Designated Person (as defined below) with respect to
(a) the continued employment by or association with the Corporation of any of
the present officers or employees of, or consultants to, the Corporation
(collectively, the “Designated Persons”) or (b) the use by the Corporation or
any Designated Person of any information which the Corporation or any Designated
Person would be prohibited from using under any prior agreements or arrangements
or under any laws, including, without limitation, laws applicable to unfair
competition, trade secrets or proprietary information, which, if decided
adversely to the Corporation, would have or could reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the
Corporation. The Corporation presently does not maintain or contribute to, and
has never maintained or

10



--------------------------------------------------------------------------------



 



contributed to, any “employee benefit plan,” as such term is defined in the
Employee Retirement Income Security Act of 1974, as amended. Except as set forth
in Exhibit H, the Corporation is not a party to or bound by any currently
effective employment contract, deferred compensation agreement, bonus plan,
incentive plan, profit sharing plan, retirement agreement or other employee
compensation agreement. The Corporation is not involved in any labor disputes
(including without limitation, any union organization activities, threatened or
actual strikes or work stoppages or material grievances). The Corporation is not
bound by or subject to (and none of its assets or properties is bound by or
subject to) any written or oral, express or implied, contract, commitment or
arrangement with any labor union.

          3.13 Taxes. Except as set forth in Exhibit H, (a) the Corporation has
filed all tax returns (federal, state and local) required to be filed by it and
all Taxes (as defined below), assessments and other government charges imposed
upon the Corporation, or upon any of the assets, income or franchises of the
Corporation, have been paid or, if not yet payable, are adequately accrued on
the Corporation’s books and records; (b) there are no actual or proposed Tax
deficiencies, assessments or adjustments with respect to the Corporation or any
assets or operations of the Corporation; (c) no consent has been given with
respect to the Corporation to extend the time in which any Tax may be assessed
or collected by any taxing authority; (d) there are no ongoing or, the
Corporation’s knowledge, pending Tax audits by any taxing authority against the
Corporation; (e) the Corporation has never filed a consent relating to any
assets or property pursuant to Section 341(f) of the Internal Revenue Code of
1986, as amended (the “Code”), relating to collapsible corporations; and
(f) none of the assets or income items of the Corporation has been or
potentially is subject to Tax under Code Section 1374 (or any corresponding
provision of state, local or foreign law). “Tax” or “Taxes” means any federal,
state, local or foreign income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, property, windfall, profits,
environmental, customs, capital stock, franchise, employees’ income withholding,
foreign or domestic withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, value added, alternative or
add on minimum or other similar tax, governmental fee, governmental assessment
or governmental charge of any kind whatsoever, including any interest, penalties
or additions to Tax or additional amounts with respect to the foregoing. The
Corporation is not currently, and has not been during the five years prior
hereto, a real property holding company within the meaning of Section 897 of the
Code.

          3.14 Agreements. Except as set forth in Exhibit H, the Corporation is
not a party to any written or oral contract or agreement not made in the
ordinary course of business and, whether or not made in the ordinary course of
business, the Corporation is not a party to any written or oral (a) contract or
agreement with any labor union, (b) contract or agreement for the future
purchase of fixed assets or for the future purchase of materials, supplies or
equipment in excess of normal operating requirements, (c) contract or agreement
for the employment of any officer, individual employee or other person or any
contract or agreement with any person on a consulting basis, (d) bonus, pension,
profit-sharing, retirement, stock purchase, stock option, hospitalization,
medical insurance or similar plan, contract or understanding in effect with
respect to employees or any of them or the employees of others, (e) agreement or
indenture

11



--------------------------------------------------------------------------------



 



relating to the borrowing of money or to the mortgaging, pledging or otherwise
placing a lien on any assets of the Corporation, (f) guaranty of any obligation
for borrowed money or otherwise, (g) lease or agreement under which the
Corporation is lessee of or holds or operates any property, real or personal,
owned by any other party, (h) lease or agreement under which the Corporation is
lessor of or permits any third party to hold or operate any property, real or
personal, owned or controlled by the Corporation, (i) license or lease agreement
with respect to any Intellectual Property Rights, (j) agreement or other
commitment for capital expenditures in excess of $10,000, or (k) any other
contract, agreement, arrangement or understanding which is material to the
business of the Corporation or could reasonably be expected to be material to a
prudent investor’s understanding of the business of the Corporation. The
Corporation has furnished to the Purchasers true and correct copies of all
agreements set forth in Exhibit H and all such other agreements and documents
requested by the Purchasers or its authorized representatives.

          3.15 Compliance. The Corporation has (a) complied with all Federal,
state, local or foreign laws, statutes, ordinances, rules, regulations and
orders applicable to its business, including, without limitation, and to the
Corporation’s knowledge, all Environmental Laws (as defined below) and (b) all
Federal, state, local and foreign governmental licenses, registrations and
permits material to or necessary for the conduct of its business, such licenses,
registrations and permits are in full force and effect and there have been no
violations in respect thereof, and, to the knowledge of the Corporation, no
proceeding is pending or threatened, to revoke or limit any thereof.
“Environmental Laws” shall mean any past or present federal, state, or local
laws, statues, regulations, ordinances, rules, or common law and standards, or
any judgment, order, writ, notice, decree, permit, license, approval or
injunction relating to pollution or protection of human health or the
environment and including, without limitation, to the release of hazardous
substances into the environment, as well as the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, releases, or threatened releases of pollutants,
contaminants, or chemical, industrial, hazardous, or toxic materials or
hazardous wastes into the environment as well as, without limitation, the Clean
Air Act, the Toxic Substance Control Act, the Clean Water Act, the Oil Pollution
Act of 1990, the Comprehensive Environmental Response, Compensation and
Liability Act, the Resource Conservation and Recovery Act, and the Occupational
Safety and Health Act of 1970, and their applicable state law counterparts, each
as they have been amended from time to time.

          3.16 Insurance. Exhibit H sets forth each insurance policy (specifying
the insurer, the amount of coverage, the type of insurance, the policy number,
the expiration date, the annual premium and any pending claims thereunder)
maintained by the Corporation on its properties, assets, business or personnel.
No notice from any insurance carrier insuring the Corporation has been received
by the Corporation claiming that the Corporation is in default with respect to
any provision contained in any insurance policy. The insurance maintained by the
Corporation on its properties, assets, business and personnel (a) is in amounts
deemed adequate by the Corporation and (b) is under policies currently in effect
and issued by insurers of recognized responsibility. With respect to such
policies: (i) the transactions contemplated by this Agreement will not cause a
default under any policy; (ii) neither the Corporation nor, to the

12



--------------------------------------------------------------------------------



 



knowledge of the Corporation, any other party to any policy is in breach or
default (including with respect to the payment of premiums or the giving of
notices), and, to the knowledge of the Corporation, no event has occurred which,
with notice or the lapse of time, would constitute such a breach or default, or
permit termination, modification, or acceleration, under any policy; and
(iii) to the knowledge of the Corporation, no party to any policy has repudiated
any provision thereof.

          3.17 Authorization of this Agreement. The execution, delivery and
performance by the Corporation of this Agreement and the Related Agreements
(sometimes collectively referred to herein as the “Transaction Agreements”) have
been duly authorized by all requisite corporate action. The Corporation has duly
executed and delivered the Transaction Agreements, which (assuming due execution
and delivery thereof by the Purchasers and, in the case of the Related
Agreements, Tufts, Bachovchin and Stone Life) will constitute valid and binding
obligations of the Corporation, enforceable against the Corporation in
accordance with their respective terms. The execution, delivery and performance
of the Transaction Agreements, the issuance, sale and delivery of the Shares and
the Reserved Shares, and compliance with the provisions hereof and thereof by
the Corporation, do not and will not, with or without the passage of time or the
giving of notice or both, (a) violate any provision of law, statute, ordinance,
rule or regulation or any ruling, writ, injunction, order, judgment or decree of
any court, administrative agency or other governmental body or (b) conflict with
or result in any breach of any of the terms, conditions or provisions of, or
constitute a default (or give rise to any right of termination, cancellation or
acceleration) under, or result in the creation of any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Corporation
under, the Certificate of Incorporation or Bylaws or any note, bond, debenture,
evidence of indebtedness, indenture, mortgage, lease, contract, purchase order
or other instrument, document or agreement to which the Corporation is a party
or by which the Corporation or any of its property is bound or affected.

          3.18 Authorization of Certificate of Incorporation and Shares. All
corporate action on the part of the Corporation, its directors and stockholders
necessary for the authorization of the Certificate of Incorporation and the
filing thereof with the Secretary of State of the State of Delaware have been
taken. The issuance, sale and delivery hereunder by the Corporation of the
Shares have been duly authorized by all requisite corporate action, and when so
issued, sold and delivered, the Shares will be validly issued and outstanding,
fully paid and nonassessable and not subject to preemptive or any other similar
rights of the stockholders of the Corporation or others.

          3.19 Authorization of Reserved Shares. The issuance, sale and delivery
by the Corporation of the Reserved Shares have been duly authorized by all
requisite corporate action of the Corporation, and the Reserved Shares have been
duly reserved for issuance upon conversion of all or any of the Shares, and when
so issued and delivered upon conversion of any of the Shares, the Reserved
Shares will be validly issued and outstanding, fully paid and nonassessable and
not subject to preemptive or any other similar rights of the stockholders of the
Corporation or others.

13



--------------------------------------------------------------------------------



 



          3.20 Offerees. The Corporation has not, either directly or through any
agent, offered any Shares or securities convertible into Common or Series F
Preferred Stock or any security or securities similar to any thereof, for sale
to, or solicited any offers to buy any Shares, or securities convertible into
Common or Series F Preferred Stock, or any such similar security or securities
from, or otherwise approached or negotiated in respect thereof with, any person
or entity other than the Purchasers and a limited number of institutional or
sophisticated investors, but in any event not more than 25 persons or entities,
including the Purchasers.

          3.21 Brokers. Neither the Corporation nor any of its officers,
directors, employees or stockholders has employed any broker or finder in
connection with the transactions contemplated by this Agreement. No person or
entity will have, as a result of the transactions contemplated by this
Agreement, any right, interest or valid claim against or upon the Corporation of
any commission, fee or other compensation as a finder or broker because of any
act or omission by the Corporation or any agent of the Corporation.

          3.22 No Governmental Consent or Approval Required. No authorization,
consent, approval or other order of, declaration to, or filing with, any
governmental agency or body is required before the First Closing or any Second
Closing for or in connection with the valid and lawful authorization, execution
and delivery by the Corporation of the Transaction Agreements, for or in
connection with the valid and lawful authorization, issuance, sale and delivery
of the Shares or for or in connection with the valid and lawful authorization,
reservation, issuance, sale and delivery of the Reserved Shares except such
exemptive filings, if any, as are required to be made under the Securities Act
and applicable state securities laws and have been made on a timely basis.

          3.23 Registration Rights. Except as contemplated by the Registration
Rights Agreement, no person has any right to cause the Corporation to effect the
registration under the Securities Act of any shares of Common Stock or any other
securities of the Corporation.

          3.24 Noncompetition, Nondisclosure, and Assignment of Developments
Agreements. Each current employee of the Corporation who has or is proposed to
have access to confidential and proprietary information of the Corporation is a
signatory to, and is bound by, an agreement with the Corporation relating to
non-disclosure, proprietary information and assignment of inventions, a copy of
the form of such agreements is attached to Exhibit H.

          3.25 Exemptions from Securities Laws. Subject to the accuracy of the
representations and warranties of the Purchasers set forth in Section 4, the
provisions of Section 5 of the Securities Act are inapplicable to the offering,
issuance, sale and delivery of the Shares and the Reserved Shares by virtue of
the exemption afforded by Section 4(2) of the Securities Act, and no consent,
approval, qualification or registration or filing under any state securities or
blue sky laws is required in connection therewith. Neither the Corporation nor
any authorized agent acting on its behalf will take any action hereafter that
would cause the loss of such exemptions.

14



--------------------------------------------------------------------------------



 



          3.26 Disclosure. To the knowledge of the Corporation, this Agreement
and the other documents, certificates or statements furnished to the Purchasers
in writing (excluding any projections of future performance), taken as a whole,
by or on behalf of the Corporation contain no untrue statements of a material
fact or omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading.

          3.27 Related Party Transactions. Except as set forth on Exhibit H,
(i) no employee, stockholder, officer or director of the Corporation or member
of his or her immediate family is indebted to the Corporation, nor is the
Corporation indebted (or committed to make loans or extend or guarantee credit)
to any of them, and none of such persons has any direct or indirect ownership
interest in any firm or corporation with which the Corporation is affiliated or
with which the Corporation has a business relationship, or any firm or
corporation that competes with the Corporation, except that employees,
stockholders, officers or directors of the Corporation and members of their
immediate families may own stock in publicly traded companies that may compete
with the Corporation, and (ii) no member of the immediate family of any officer
or director of the Corporation is directly or indirectly interested in any
material contract with the Corporation.

          3.28 Prohibited Payments. Neither the Corporation nor any of its
officers, directors, employees or agents has made any payment of funds of the
Corporation prohibited by law and no funds of the Corporation have been set
aside to be used for any payment prohibited by law.

     4. Representations and Warranties of the Purchasers. Each Purchaser,
severally and not jointly, represents and warrants to the Corporation as
follows:

          4.1 Organization. Such Purchaser (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with all requisite corporate or limited partnership power and
authority to own and lease its properties, to carry on its business, and to
carry out the transactions contemplated hereby, (b) is duly qualified and in
good standing in each other jurisdiction in which its failure to be so qualified
would have a material adverse effect on the business or financial condition of
such Purchaser, and (c) has not been organized, reorganized or recapitalized
specifically for the purpose of acquiring the Shares or Reserved Shares pursuant
to this Agreement (it being understood and agreed that Oikos does not make the
representation set forth in this subsection 4.1(c)).

          4.2 Purchase for Investment. Such Purchaser is acquiring the Shares,
and, in the event such Purchaser should acquire Reserved Shares upon conversion
of the Shares, such Purchaser will be acquiring the Reserved Shares, for its own
account, for investment and not with a view to, or for sale in connection with,
any distribution or public offering thereof within the meaning of the Securities
Act, and, except as contemplated by this Agreement and the Exhibits hereto and
except for transfers to other members of such Purchaser’s Group (as defined in
the Stockholders Agreement), such Purchaser has no present or contemplated
agreement,

15



--------------------------------------------------------------------------------



 



undertaking, arrangement, obligation, indebtedness or commitment providing for
the disposition thereof.

          4.3 Unregistered Securities; Legend. Such Purchaser understands that
the Shares have not been, and the Reserved Shares will not be, registered under
the Securities Act or any state securities law, by reason of their issuance in a
transaction exempt from the registration requirements of the Securities Act and
such laws, and that they must be held indefinitely unless they are subsequently
registered under the Securities Act and such laws or a subsequent disposition
thereof is exempt from registration. Such Purchaser further understands that
such exemption depends upon, among other things, the bona fide nature of such
Purchaser’s investment intent expressed herein. Such Purchaser acknowledges that
the certificates for the Shares and the Reserved Shares shall bear a legend to
such effect, and appropriate stock transfer instructions shall be issued.

          4.4 Status of the Purchasers. Such Purchaser understands the term
“accredited investor” as used in Regulation D promulgated under the Securities
Act and represents and warrants to the Corporation that such Purchaser is an
“accredited investor” for purposes of acquiring Shares and Reserved Shares.
Following the acquisition of the Shares to be purchased hereunder, no Purchaser
which is a resident outside of the United States or subject to the jurisdiction
of a country other than the United States, either alone or together with its
“foreign parent” or “affiliated foreign group” (as such terms are defined in 15
C.F.R. §§806.7 and 806.15), will own or control, directly or indirectly, ten
percent (10%) or more of the issued and outstanding voting securities of the
Corporation.

          4.5 Knowledge and Experience; Economic Risk. Such Purchaser has
sufficient knowledge and experience in business and financial matters and with
respect to investment in securities of privately held companies so as to enable
it to analyze and evaluate the merits and risks of the investment contemplated
hereby and is capable of protecting its interest in connection with this
transaction. Such Purchaser is able to bear the economic risk of such
investment, including a complete loss of the investment.

          4.6 Access to Information. Such Purchaser acknowledges that such
Purchaser and its representatives have had the opportunity to ask questions and
receive answers from officers and representatives of the Corporation concerning
the transactions contemplated by this Agreement and to obtain any additional
information which the Corporation possesses or can acquire that is necessary to
verify the accuracy of the information regarding the Corporation herein set
forth or otherwise desired in connection with such Purchaser’s purchase of the
Shares and the Reserved Shares.

          4.7 Authorization. The execution, delivery and performance by such
Purchaser of this Agreement have been duly authorized by all requisite action of
such Purchaser. This Agreement has been duly executed and delivered on behalf of
such Purchaser and constitutes the valid and binding obligation of such
Purchaser, enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement, the purchase of the Shares

16



--------------------------------------------------------------------------------



 



and the Reserved Shares, and compliance with the provisions hereof by such
Purchaser, do not and will not, with or without the passage of time or the
giving of notice or both, (a) violate any provision of law, statute, rule or
regulation or any ruling, writ, injunction, order, judgment or decree of any
court, administrative agency or other governmental body, which violation would
have or could reasonably be expected to have, individually or in the aggregate,
a material adverse effect on such Purchaser, or (b) conflict with or result in
any material breach of any of the terms, conditions or provisions of, or
constitute a material default (or give rise to any right of termination,
cancellation or acceleration) under, such Purchaser’s charter or bylaws (or
other organizational documents), or any note, indenture, mortgage, lease,
agreement, contract, purchase order or other instrument, document or agreement
to which such Purchaser is a party or by which it or any of its property is
bound or affected.

          4.8 No Governmental Consent or Approval Required. No authorization,
consent, approval or other order of, or declaration to, or filing with, any
governmental agency or body is required before the First Closing for or in
connection with the valid authorization, execution and delivery by such
Purchaser of this Agreement or for the valid purchase by such Purchaser of the
Shares to be sold to it hereunder or for or in connection with the valid
issuance to such Purchaser of any Reserved Shares except such exemptive filings,
if any, as are required to be made under the Securities Act and applicable state
securities laws and have been made on a timely basis.

          4.9 Rule 144. Such Purchaser acknowledges that the Shares to be sold
to such Purchaser hereunder and the Reserve Shares issuable on conversion of the
Shares are “restricted securities” as defined in Rule 144 (the provisions of
which are known to such Purchaser) promulgated by the Securities and Exchange
Commission (the “Commission”) under the Securities Act and understands that the
exemption from registration afforded by Rule 144 depends upon the satisfaction
of various conditions, that such exemption is not currently available and that,
if applicable, Rule 144 affords the basis for sales only in limited amounts.

          4.10 Brokers/Finders. Such Purchaser has not employed any broker or
finder in connection with the transactions contemplated by this Agreement. No
person or entity will have, as a result of the transactions contemplated by this
Agreement, any right, interest or valid claim against or upon the Corporation of
any commission, fee or other compensation as a finder or broker because of any
act or omission by the Corporation or any agent of the Corporation.

     5. Exchanges; Lost, Stolen or Mutilated Certificates. Upon surrender by any
Purchaser to the Corporation of a certificate or certificates representing
Shares purchased or acquired by such Purchaser hereunder or Reserved Shares
received upon conversion of any such Shares, the Corporation at its expense
shall issue in exchange therefor, and deliver to such Purchaser, a new
certificate or certificates representing such shares, in such denomination or
denominations as may be requested by such Purchaser. Upon receipt of evidence
satisfactory to the Corporation of the loss, theft, destruction or mutilation of
any certificate representing any Shares purchased or acquired by the Purchaser
hereunder or Reserved Shares received upon conversion of any such Shares and in
case of any such loss, theft or destruction, upon delivery of

17



--------------------------------------------------------------------------------



 



any indemnity agreement satisfactory to the Corporation, or in case of any such
mutilation, upon surrender and cancellation of such certificate, the Corporation
at its expense shall issue and deliver to such Purchaser a new certificate for
such Shares or Reserved Shares, of like tenor, in lieu of such lost, stolen or
mutilated certificate.

     6. Survival of Representations, Warranties and Agreements. The covenants,
representations and warranties of the Corporation and the Purchasers contained
herein shall survive the First Closing and, if any, the Second Closing. Each of
the Purchasers and the Corporation may rely on such covenants, representations
and warranties irrespective of any investigation made, or notice or knowledge
held by, it or any other person. All statements contained in any certificate or
other instrument delivered by the Corporation pursuant to this Agreement or in
connection with the transactions contemplated by this Agreement shall constitute
representations and warranties by the Corporation under this Agreement.

     7. Notices. All notices, requests, consents and other communications
hereunder to a party shall be deemed to be sufficiently given if contained in a
written instrument delivered in person, sent via a reputable nationwide
overnight courier services guaranteeing next business day delivery, or duly sent
by first class registered or certified mail, postage prepaid, addressed in each
case to such party at the address set forth below or such other address as may
hereafter be designated in writing by such party to all other parties:

          (a) if to the Corporation, to:

               Triad Pharmaceuticals, Inc
               71 Warwick Road
               Melrose, MA 02176
               Attention: President
 
               with a copy to:
 
               Peter M. Rosenblum, Esq.
               Foley Hoag llp
               Seaport World Trade Center West
               155 Seaport Blvd.
               Boston, MA 02210

          (b) if to Kos, to:

               Kos Pharmaceuticals, Inc
               Cedar Brook Corporate Center
               No. 1 Cedar Brook Drive
               Cranbury, NJ 08512
               Attention: President and Chief Executive Officer

18



--------------------------------------------------------------------------------



 



               with a copy to:
 
               Kos Pharmaceuticals, Inc
               Cedar Brook Corporate Center
               No. 1 Cedar Brook Drive
               Cranbury, NJ 08512
               Attention: Andrew I. Koven,
               Executive Vice President, General Counsel
               and Corporate Secretary
 
               and
 
               James Lurie, Esq.
               Holland & Knight, LLP
               195 Broadway, 24th Floor
               New York, NY 10007

          (c) if to Oikos, to:

               2004 Oikos Investment Partners, LP
               c/o Oikos Ventures, LLC
               Attn: Steven Aronoff
               499 Park Avenue
               New York, NY 10022
 
               with a copy to:
 
               Steven K. Aronoff, Esq.
               c/o Steven K. Aronoff PC
               499 Park Avenue
               New York, NY 10022

     8. Expenses; Negative Covenants.

          8.1 Expenses. Each of the parties shall pay its own expenses in
connection with the negotiation, preparation and performance of the Transaction
Agreements and the transactions contemplated thereby, including any legal and
accounting fees, whether or not such transactions are consummated.

          8.2 Negative Covenants.

               (a) Kos Negative Covenants. The Corporation agrees with Kos that
without the prior written consent of Kos, which consent may be given or withheld
in its sole and absolute discretion, the Corporation will not, prior to
December 31, 2006, (i) increase the number of shares reserved for option grants
beyond the 377,100 referred to in Section 3.2(a)(i)(y) hereof

19



--------------------------------------------------------------------------------



 



(or become legally obligated to do so or enter into any agreement with any
person committing the Corporation to effect such an increase in the future),
(ii) effect or propose any amendment to, or take any Board of Directors or other
action permitted by, Section B.3(c)(i)(4)(A) of Article Fourth of the
Certificate of Incorporation, or (iii) take or commit to take any action in
furtherance of any of the foregoing, in the case of clauses (i), (ii) or
(iii) for the purpose of providing option grants to Christopher Kiritsy in
connection with any employment arrangement between the Corporation and such
individual.

               (b) Oikos Negative Covenants. In addition to any other vote that
may be required under the Certificate of Incorporation or applicable law, prior
to the earlier of (x) December 31, 2005 or (y) the date as of which the Board of
Directors includes seven members designated by Oikos or its designee pursuant to
the Stockholders Agreement, the Corporation shall not take, and shall not permit
any wholly-owned subsidiary of the Corporation (a “Subsidiary”) to take, any of
the following actions without the prior approval of Oikos or its designee,
unless such action has been approved unanimously by the entire Board of
Directors:

                    (i) issue or authorize any shares of capital stock of the
Corporation other than the shares of Common Stock and Preferred Stock authorized
under the Certificate of Incorporation as of the date hereof and other than
shares of Common Stock issued upon conversion of shares of Preferred Stock (such
other shares of capital stock to be referred to herein as “Equity Securities”);
redeem, repurchase or acquire any Equity Securities (other than as may be
required under the Certificate of Incorporation); or increase the number of
shares of Common Stock reserved for issuance under the Corporation’s 1999
Incentive and Non-Qualified Stock Option Plan to a number greater than 377,100;

                    (ii) issue or incur any Debt (as defined below) that is,
individually or in the aggregate, in excess of $50,000, other than any trade
credit in the ordinary course of business; or issue any guaranty of the Debt of
any other individual or legal entity (a “Person”);

                    (iii) take any action that could reasonably be expected to
result in a liquidation of the Corporation, or sell, convey, mortgage, encumber,
pledge or otherwise dispose of all or substantially all of its assets, property
or business, or merge or consolidate with or into any other Person (other than a
Subsidiary of the Corporation), or effect any transaction involving a change of
control of the Corporation, or reclassify any Equity Securities of the
Corporation or any shares of capital stock of any Subsidiary of the Corporation;

                    (iv) effect any acquisition of any business or entity
(whether by purchase of stock or assets);

                    (v) effect any changes in the Certificate of Incorporation
or Bylaws of the Corporation;

                    (vi) make any investment or capital expenditure in excess of
$50,000 per year, other than in the ordinary course of business;

20



--------------------------------------------------------------------------------



 



                    (vii) hire or terminate the employment of any officer of the
Corporation, or enter into, amend or revise the terms of any employment or
consulting agreement with any officer of the Corporation;

                    (viii) alter the authorized number of directors of the
Corporation;

                    (ix) declare or pay any dividends or make any distribution
with respect to its capital stock (except dividends payable on Common Stock
solely in shares of Common Stock);

                    (x) grant any exclusive rights to any intellectual property
of the Corporation, other than in the ordinary course of business and other than
licenses that are exclusive only within a specific field of use;

                    (xi) create any subsidiary of the Corporation other than a
wholly-owned subsidiary;

                    (xii) consummate an initial public offering of the capital
stock of the Corporation;

                    (xiii) effect any amendment or modification to any contract
between the Corporation and Kos or settle, compromise or otherwise resolve any
dispute with Kos with respect to any such contract;

                    (xiv) take any action for which, in the opinion of counsel
to the Corporation, the authorization of the Board of Directors of the
Corporation would be required by law; or

                    (xv) agree to take any of the foregoing actions.

               (b) For purposes of this Agreement, the term “Debt” shall mean,
with respect to any Person, without duplication (i) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property payment
for which is deferred 6 months or more, but excluding obligations to trade
creditors incurred in the ordinary course of business that are unsecured and not
overdue by more than six (6) months unless being contested in good faith,
(ii) all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and surety bonds, whether or not matured, (iii) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(iv) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(v) all capital lease obligations and the present value of future rental
payments under all synthetic leases, (vi) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (vii) all obligations
of such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar

21



--------------------------------------------------------------------------------



 



agreement or other similar agreement or arrangement designed to alter the risks
of that person arising fluctuations in currency values or interest rates, in
each case whether contingent or matured, (viii) all indebtedness referred to
above secured by (or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by) any mortgage, lien, pledge,
security agreement, charge or other encumbrance upon or in property or other
assets (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness and (ix) all indebtedness or other obligations of others
guaranteed, directly or indirectly, by the Company or any of its Subsidiaries,
including, without limitation, any obligation of the Company or any of its
Subsidiaries, direct or indirect, contingent or otherwise, (A) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
indebtedness or other obligation of such other person or entity (whether arising
by virtue of partnership arrangements, by agreement to keepwell, to purchase
assets, goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise) or (B) entered into for the purpose of
assuring in any other manner the obligee of such indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (provided that a guarantee shall not include endorsements for
collection or deposit in the ordinary course of business).

     9. Miscellaneous.

          9.1 Entire Agreement; Effect on Prior Documents. This Agreement and
the other documents referred to herein or delivered pursuant hereto contain the
entire agreement among the parties with respect to the financing transactions
contemplated hereby and supersede all prior negotiations, commitments,
agreements and understandings, written or oral, between or among them with
respect to the subject matter hereof.

          9.2 Amendments; Waivers. This Agreement may be amended, and compliance
with any provision of this Agreement may be omitted or waived, only by the
written agreement of each of (i) the Corporation and (ii) each of the
Purchasers, or in the case of any transferee of the rights of a Purchaser
hereunder, by the written agreement of a transferee holding a majority in voting
power of the outstanding shares of Series F Preferred Stock purchased by a
Purchaser hereunder.

          9.3 Governing Law; Jurisdiction and Venue. This Agreement shall be
governed by, and construed and enforced in accordance with, the substantive laws
of The Commonwealth of Massachusetts without regard to its principles of
conflicts of laws. Any litigation arising from or relating to this Agreement
shall be filed and prosecuted in any court of competent subject matter
jurisdiction located in the state of New York. The parties stipulate to the
jurisdiction, convenience and efficiency of proceeding in such courts and hereby
waive and covenant not to assert any objections to proceeding in such courts
based on any grounds other than a lack of subject matter jurisdiction.

          9.4 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such

22



--------------------------------------------------------------------------------



 



prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

          9.5 Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, each of the parties hereto and, except as otherwise
expressly provided herein, each other person who shall become a registered
holder named in any certificate evidencing shares of Common Stock or Preferred
Stock transferred to such holder by any of the Purchasers or their permitted
transferees, and (except as aforesaid) their respective legal representatives,
successors and assigns. Each Purchaser may transfer such Purchaser’s rights and
obligations under Section 2.2 of this Agreement to any member of such
Purchaser’s Group, as such term is defined in the Stockholders Agreement, in
which case such transferee shall be considered a Purchaser for purposes of
Section 2.2 hereof, by giving written notice of such transfer to the Corporation
and the other Purchaser; provided, however, that for purposes of determining
whether the Milestones have been achieved, only Kos and Oikos (or any
then-current designee of Oikos named pursuant to Section 12.3 of the
Stockholders Agreement), as the original Purchasers hereunder, shall have the
right to make such determination, which determination shall be final and binding
upon any transferee of either of the foregoing.

          9.6 Certain Matters of Construction. A reference to a Section, Exhibit
or Schedule shall mean a Section in, or Exhibit or Schedule to, this Agreement
unless otherwise expressly stated. The titles and headings herein are for
reference purposes only and shall not in any manner limit the construction of
this Agreement which shall be considered as a whole. The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.” Whenever the context may require,
any pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of names and pronouns shall include the
plural and vice-versa.

          9.7 Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart shall be deemed to be an original
instrument, and all such counterparts together shall constitute but one
agreement. Signature pages hereto may be delivered by facsimile and shall have
the same force and effect as an original.

[Remainder of page intentionally left blank.]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Series F Stock
Purchase Agreement as a contract under seal as of the date first above written.

            TRIAD PHARMACEUTICALS, INC.
      By:   /s/William Bachovchin         William Bachovchin        President   
 

24



--------------------------------------------------------------------------------



 



SCHEDULE OF PURCHASERS

                                              Shares of Series F     Promissory
Notes             Shares of Series F             Preferred Stock     Plus
Accrued     Aggregate Purchase     Preferred Stock     Aggregate Purchase      
Purchased at     Interest as of     Price at     Purchased at     Price at  
Purchaser   First Closing     First Closing     First Closing     Second Closing
    Second Closing  
 
                                       
2004 Oikos Investment Partners, LP
    631,602     $ 1,321,173.60     $ 4,000,000       631,602     $ 4,000,000  
 
                                       
Kos Pharmaceuticals, Inc.
    631,602     $ 0.00     $ 4,000,000       631,602     $ 4,000,000  

25



--------------------------------------------------------------------------------



 



Purchaser Signature Page

     By execution and delivery of this signature page, the undersigned hereby
agrees to become a Purchaser, as defined in that certain Series F Preferred
Stock Purchase Agreement (the “Purchase Agreement”) by and among Triad
Pharmaceuticals, Inc., a Delaware corporation (the “Corporation”), and the
Purchasers (as defined in the Purchase Agreement), dated as of the First Closing
(as defined in the Purchase Agreement), acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser thereunder.
The undersigned further hereby agrees that, as of the First Closing, the
undersigned shall be a party to and bound by all the terms and conditions of
(i) the Purchase Agreement as a “Purchaser” thereunder, (ii) the Registration
Rights Agreement (as defined in the Purchase Agreement) as an “Purchaser”
thereunder, and (iii) the Stockholders Agreement (as defined in the Purchase
Agreement) as an “Investor” thereunder, and authorizes this signature page to be
attached to the Purchase Agreement, the Registration Rights Agreement and the
Stockholders Agreement, or counterparts thereof.

     EXECUTED, in counterpart, this 1st day of February, 2005.

                  PURCHASER:
 
                2004 Oikos Investment Partners, LP
 
                By:   /s/Steven K. Aronoff               Name:   Steven K.
Aronoff               Title:   Manager of 500 East General Partners LLC, General
Partner          
 
                Contact Person:   Steven K. Aronoff/Larry Copperman

                Telephone No.:   (212) 889-9250

                Facsimile No.:   (212) 7605

                Email Address:   ska@skapc.com

          larryc@skapc.com

           

26



--------------------------------------------------------------------------------



 



Purchaser Signature Page

     By execution and delivery of this signature page, the undersigned hereby
agrees to become a Purchaser, as defined in that certain Series F Preferred
Stock Purchase Agreement (the “Purchase Agreement”) by and among Triad
Pharmaceuticals, Inc., a Delaware corporation (the “Corporation”), and the
Purchasers (as defined in the Purchase Agreement), dated as of the First Closing
(as defined in the Purchase Agreement), acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser thereunder.
The undersigned further hereby agrees that, as of the First Closing, the
undersigned shall be a party to and bound by all the terms and conditions of
(i) the Purchase Agreement as a “Purchaser” thereunder, (ii) the Registration
Rights Agreement (as defined in the Purchase Agreement) as an “Purchaser”
thereunder, and (iii) the Stockholders Agreement (as defined in the Purchase
Agreement) as an “Investor” thereunder, and authorizes this signature page to be
attached to the Purchase Agreement, the Registration Rights Agreement and the
Stockholders Agreement, or counterparts thereof.

     EXECUTED, in counterpart, this 1st day of February, 2005.

              PURCHASER:
 
            Kos Pharmaceuticals, Inc.
 
       

  By:   /s/Adrian Adams

       

  Name:   Adrian Adams

       

  Title:   President and CEO

       

27